Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su (Reg. 69761) on 12/29/2021.

The application has been amended as follows: 
1. (Currently amended) An information processing apparatus comprising:
a first control circuit that operates while receiving first power and executes device-independent control;
a second control circuit that operates while receiving second power and controls a device on a basis of a command from the first control circuit;

a reset cancellation management circuit that is coupled to the second control circuit and operates while receiving continuous power, limits supply of a first reset cancellation signal to the first control circuit until operation using the first clock signal starts and limits supply of a second reset cancellation signal to the second control circuit until operation using the second clock signal starts, wherein supply of the first clock signal is controlled by a first enable signal line, and supply of the second clock signal is controlled by a second enable signal line, 
in response to a restart operation of the first control circuit, the first power is supplied to the first control circuit before the second power is supplied to the second control circuit, the second power is not supplied to the second control circuit until the first reset cancellation signal is supplied to the first control circuit, 
in response to a restart operation of the second control circuit, the second power is supplied to the second control circuit before the first power is supplied to the first control circuit, the first power is not supplied to the first control circuit until the  second reset cancellation signal is supplied to the second control circuit, 
 from different power sources, and
a power source of the first clock or the second clock is different from the first power or the second power.
…
16. (Currently amended) An information processing apparatus comprising:
a first control circuit that operates while receiving first power and executes device-independent control;
a second control circuit that operates while receiving second power and controls a device on a basis of a command from the first control circuit;
a first management circuit that is coupled to the first control circuit and operates while receiving continuous power, and limits supply of a first clock signal to the first control circuit until the first power is supplied and limits supply of a first reset cancellation signal to the first control circuit until operation using the first clock signal starts; and
a second management circuit that is coupled to the second control circuit and operates while receiving continuous power, and limits supply of a second clock signal to the second control circuit until the second power is supplied and limits supply of a second reset cancellation signal to the second control circuit until operation using the second clock signal starts, 

in response to a restart operation of the first control circuit, the first power is supplied to the first control circuit before the second power is supplied to the second control circuit, the second power is not supplied to the second control circuit until the first reset cancellation signal is supplied to the first control circuit, 
in response to a restart operation of the second control circuit, the second power is supplied to the second control circuit before the first power is supplied to the first control circuit, the first power is not supplied to the first control circuit until the  second reset cancellation signal is supplied to the second control circuit, 
the first power and the second power originate from different power sources, and
a power source of the first clock or the second clock is different from the first power or the second power.

17. (Currently amended) A circuit device comprising:
a first control circuit that operates while receiving first power, executes device-independent control, and gives a command to a second control circuit that controls a device while receiving second power;

a reset cancellation management circuit that is coupled to the second control circuit and operates while receiving continuous power, limits supply of a first reset cancellation signal to the first control circuit until operation using the first clock signal starts and limits supply of a second reset cancellation signal to the second control circuit until operation using the second clock signal starts, 
wherein supply of the first clock signal is controlled by a first enable signal line, and supply of the second clock signal is controlled by a second enable signal line, 
in response to a restart operation of the first control circuit, the first power is supplied to the first control circuit before the second power is supplied to the second control circuit, the second power is not supplied to the second control circuit until the first reset cancellation signal is supplied to the first control circuit, 
in response to a restart operation of the second control circuit, the second power is supplied to the second control circuit before the first power is supplied to the first control circuit, the first power is not supplied to the first control circuit until the  second reset cancellation signal is supplied to the second control circuit, 
 from different power sources, and
a power source of the first clock or the second clock is different from the first power or the second power.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sasaki (United States Patent Application Publication US 2013/0332758) teaches a semiconductor integrated circuit to supply a clock for an initialization operation after detecting that the voltage supplied to the power domain is stabilized. However, Sasaki does not teach not supplying the second power to the second control circuit until the first reset cancellation signal is supplied to the first control circuit and not supplying the first power to the first control circuit until the second reset cancellation signal is supplied to the second control circuit. Sasaki does not teach that the first and the second power originate from different power sources.
ONO et al. (United States Patent Application Publication US 2012/0182567) teaches an image forming apparatus to control power states of various units. However, ONO does not teach controlling clock signals, reset cancellation signals, and different power sources for the first and second circuits.
SASAGAWA (United States Patent Application Publication US 2016/0109917) teaches a power control system with a latch circuit to hold the control signal and to transmit a second control signal including information identical to the information of the first control signal to the power controlled unit. However, SASAGAWA does not teach controlling to supply power regarding to the different clock signals and reset cancellation signals to supply the first and the second power from the different power sources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        



/XUXING CHEN/Primary Examiner, Art Unit 2187